Citation Nr: 1728141	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1969.  He died in August 2014, and the appellant is his surviving spouse.  She has been substituted in the Veteran's appeal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) VA Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service.

3.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally or etiologically related to his military service or is secondary to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have  been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385  (2014).

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has been diagnosed with bilateral sensorineural hearing loss and tinnitus at both a private October 2007 audiogram and a November 2009 VA audiology examination.  According to the November 2009 VA examination, puretone thresholds, in decibels, at 3000 Hertz were 90 dB in the left ear and 60 dB in the right ear, and Maryland CNC speech discrimination scores were 80 in the left ear and 76 in the right ear.  These audiogram results show the Veteran met the criteria for bilateral hearing loss pursuant to 38 C.F.R. § 3.385.

Second, the evidence of record indicates in-service noise exposure.  The Board points out that when his left ear was tested at service entrance, he exhibited puretone decibel loss of 45 and 40 decibels in the 3000 and 4000 hertz ranges, respectively.  He therefore clearly had left ear hearing loss at service entrance, and is not presumed to have been in sound condition for that ear.  See McKinney v. McDonald, No. 13-2273 (U.S. Vet. App. March 11, 2016).  His service discharge examination did not include audiometric testing.  

The Veteran's DD 214 shows that he served in the Navy from June 1963 to June 1969 and was a Machinist Mate in the engine room of the ship, without hearing protection.  At the VA examination, the Veteran reported he was also on a gun crew at one time, also without hearing protection.  Under 38 U.S.C.A. § 1154 (a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  The Veteran also reported that post-service he worked for General Motors in the factory for 34 years with hearing protection.  

On VA examination in November 2009, the examiner stated she could not provide an opinion as to whether the Veteran's hearing loss and tinnitus were at least as likely as not due to acoustic trauma without resort to mere speculation.  The rationale provided was that the Veteran had high frequency hearing loss in the left ear at enlistment, and there are no other audiograms in the service treatment records (STRs) to assess whether the hearing loss in the left ear progressed during service, or if the right ear hearing loss began in service.  The examiner went on to state that since the status of the Veteran's hearing at separation is unknown, she was also unable to determine without resort to speculation whether the tinnitus was caused by military noise exposure.  The examiner noted the Veteran's long history of occupational noise exposure, but added he had hearing protection during that time.

The Veteran has stated that he had hearing loss in and since service as a result of the noise exposure in service and that he noticed it 25-30 years ago.  The appellant, who was married to the Veteran for over forty years, reported that she and the Veteran met shortly after service, and prior to his employment with General Motors, and that the Veteran had difficulty hearing when they met.  She stated the Veteran would try to position himself in a way that he could hear better and he had trouble hearing when they were out in public or in a group. Lastly she stated they used to joke about his "selective" hearing.  The Board finds the appellants reporting to be credible as she knew the Veteran right after service.  

As to the left ear, given the absence of a discharge examination against which to measure any change in hearing loss, the acoustic trauma experienced in service, and the credible statements of the Veteran and his spouse concerning the level of hearing loss immediately after service to the presence, the Board finds that the pre-existing left ear hearing loss was aggravated during service, and that the presumption of aggravation has not been rebutted.

As to the right ear, given the acoustic trauma in service and the credible account of the Veteran and his spouse of right ear hearing problems beginning in service, and certainly within a year of discharge, the Board finds that the evidence is at least in equipoise on the question of a nexus between the Veteran's right ear hearing loss and service.  

Consequently, service connection is warranted for bilateral hearing loss.

Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear. See also Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran has a diagnosis of sensorineural bilateral hearing loss and service connection for bilateral hearing loss is being granted herein.  Furthermore, he has presented competent and credible lay statements regarding the onset of his tinnitus as occurring 25-30 years ago, the same time he noticed his hearing loss.  As a lay person the Veteran is competent to state that he has had tinnitus since service.  Thus the evidence at least is in relative equipoise as to whether the Veteran's tinnitus is attributable to his period of active service or his bilateral hearing loss.

The Board thus resolves all reasonable doubt in favor of the Veteran and grants service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


